Citation Nr: 0424663	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  98-15 457	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals, discectomy for herniated nucleus pulposus, 
thoracic spine (T11-T12), prior to August 16, 1999.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of discectomy T11-12 and discectomy L3-L4, L4-L5, 
from August 16, 1999 to October 19, 2003, and from May 1, 
2004.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
December 1997.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

In statements received in July 1998 and September 1998 the 
veteran raises arguments that can reasonably be construed as 
a claim of entitlement to a total disability evaluation based 
on individual unemployability.  This matter is referred to 
the RO for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and her 
representative if they are required to take further action 
with regard to this appeal. 


REMAND

First, in August 2004, the RO transferred pertinent evidence 
to the Board in support of the veteran's rating claim.  The 
RO did not consider this evidence in the first instance and 
the veteran has not waived her right to have the RO do so.  
Thus, remand is indicated for RO consideration of the 
evidence received subsequent to the supplemental statement of 
the case issued in January 2004.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).

Second, the record reflects that in a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in September 1998, the 
veteran requested a Board hearing in Washington D.C.  
Subsequently, in a VA Form 9 received in November 2001 on the 
same issue, she indicated that she did not want a Board 
hearing.  On remand, the RO should contact the veteran and 
seek clarification regarding whether, by submitting the 
second VA Form 9, she intended to withdraw her initial 
hearing request.  The RO should note the veteran's response 
in writing in the record and then take any additional action 
deemed necessary.  

Third, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's appeal.  Since the VCAA was 
enacted, the Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  Quartuccio, 16 
Vet. App. at 183 (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the RO has not 
yet furnished the veteran with the regulations governing VA's 
newly expanded duties to notify and assist.  Thus on remand 
the RO should ensure that the veteran is properly notified 
under the VCAA, to include being provided with the provisions 
of the VCAA and its implementing regulations.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request her to clarify whether she still 
wishes to have a hearing before a Member 
of the Board.  The RO should record the 
veteran's response in writing in the 
record and take any additional action 
deemed necessary.

2.  The RO should review the claims file 
and ensure that all notification or 
development action required by the VCAA 
and its implementing regulations is 
completed.  Such action should include 
informing the veteran and her 
representative of the evidence needed to 
support the veteran's claims, indicating 
whether the veteran should submit such 
evidence or whether the RO will obtain 
and associate such evidence with the 
claims file, and advising the veteran to 
submit all evidence in her possession 
that might be pertinent to her claims, to 
include based on her assertion of 
increased disability preventing her from 
employment.  The RO should afford the 
veteran and her representative an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained.  The 
RO should then take appropriate follow-up 
steps to assist the veteran in obtaining 
all identified evidence, and to afford 
her any additional examinations indicated 
by the record.

3.  Once all development is completed, 
the RO should readjudicate the veteran's 
claim based on a consideration of all of 
the evidence of record, including that 
which the RO submitted directly to the 
Board in August 2004.  In so doing, the 
RO should consider the veteran's claims 
pursuant to the former and revised 
criteria for rating disabilities of the 
spine, including intervertebral disc 
syndrome and should also include 
consideration of the provisions of 
38 C.F.R. §§ 3.321, 4.16 (2003), as 
applicable.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and her representative a 
supplemental statement of the case, which 
includes a citation to the provisions 
governing VA's duties to notify and 
assist.  The RO should afford the veteran 
and her representative an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


